ATTORNEY GRIEVANCE COMMISSION                     * IN THE
OF MARYLAND                                       *
                                                  * COURT OF APPEALS
      Petitioner                                  *
                                                  * OF MARYLAND
                                                  *
v.                                                * Misc. Docket AG
                                                  *
PHILIP JAMES SWEITZER                             * No. 11
                                                  *
                                                  * September Term, 2014
      Respondent                                  *
                                                  *
              ***************************************************

                                             ORDER


        This matter, having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action pursuant to Maryland Rule 16-771(b), with attached certified copy of a

judgment of conviction entered against Philip James Sweitzer in the Circuit Court for Howard

County; and it appearing that the criminal conviction is for a “serious crime” as defined in

Maryland Rule 16-701(k); and it appearing that Philip James Sweitzer is admitted to the Bar of

this Court, it is, this 22nd day of September, 2014,

        ORDERED, by the Court of Appeals of Maryland, that the Respondent, Philip James

Sweitzer, be, and he is hereby suspended, effective immediately, from the practice of law in the

State of Maryland, pending further order of this Court, pursuant to Maryland Rule 16-771(c); and

it is further

        ORDERED that the Clerk of this Court shall strike the name of Philip James Sweitzer

from the register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to

the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.



                                                       /s/ Mary Ellen Barbera
                                                       Chief Judge